t c memo united_states tax_court a-valey engineers inc petitioner v commissioner of internal revenue respondent docket no 17863-09l filed date shelley c dugan for petitioner harry j negro for respondent memorandum findings_of_fact and opinion goeke judge the petition in this case was filed in response to a notice_of_determination concerning collection action sustaining a final notice_of_intent_to_levy with respect to income_tax and accuracy-related_penalties for tax years ending date through the issues for decision are whether petitioner was entitled to challenge assessed accuracy-related_penalties at its collection_due_process cdp hearing we hold petitioner was not whether a settlement officer abused his discretion in rejecting petitioner’s request for abatement of interest we hold that he did not and whether either settlement officer1 assigned to this case abused his or her discretion in rejecting petitioner’s proposed offers-in-compromise we hold that the settlement officers did not findings_of_fact at the time its petition was filed petitioner was a pennsylvania corporation which had its principal_place_of_business in pennsylvania lothar budike sr is the president of petitioner and he and his wife alexandra budike own of the company stock petitioner reports its federal_income_tax on a fiscal_year ending september after an audit respondent determined deficiencies in petitioner’s income_tax for the taxable years ending date through respondent also determined accuracy-related_penalties for those tax years on date petitioner filed a petition with the tax_court at docket no disputing the 1as described infra two settlement officers were assigned to this case at different times deficiencies and penalties on date the court entered a stipulated decision under which petitioner was liable for deficiencies totaling dollar_figure and accuracy-related_penalties totaling dollar_figure on date a letter final notice--notice of intent to levy and notice of your right to a hearing was sent to petitioner for the unpaid tax_liabilities for the taxable years ending date through in response petitioner timely submitted a form request for a collection_due_process or equivalent_hearing on the form petitioner stated that it should not be responsible for interest and penalties on date a cdp hearing was held with the first settlement officer during the cdp hearing petitioner raised the issues of penalty abatement and interest abatement the settlement officer advised petitioner that he could not consider penalty and interest abatement because petitioner had signed a stipulated decision for the years at issue petitioner also inquired about an offer-in- compromise the settlement officer explained the process and requested that petitioner submit a form_656 offer_in_compromise oic if interested in pursuing an oic a few weeks after the cdp hearing the settlement officer received petitioner’s oic the oic proposed to settle petitioner’s outstanding liabilities for dollar_figure and petitioner made a dollar_figure payment toward the dollar_figure when it submitted the oic petitioner also submitted a form 433-b collection information statement for businesses business checking account statements for the period january through date and a copy of a form_1120 u s_corporation income_tax return for the taxable_year ending date which was signed by mr budike on date on date the settlement officer advised petitioner that the oic would not be accepted because petitioner’s form_1120 submitted with the oic showed loans to shareholders of dollar_figure as of date and dollar_figure as of date the form_1120 showed no loans from shareholders to the corporation at either the beginning or end of the taxable_year in addition petitioner’s returns for the periods ending date and reported loans to shareholders of dollar_figure and dollar_figure respectively petitioner’s representative asserted that the tax returns were in error and that mr and mrs budike were actually lending petitioner money petitioner provided the settlement officer with a letter from its accountant which stated that the loans to shareholder sec_2petitioner’s oic stated that the bases for the oic were both doubt as to collectibility and effective tax_administration with regard to the effective tax_administration claim petitioner stated that payment of the tax_liability would result in an economic hardship for mr and mrs budike reported on petitioner’s federal_income_tax returns for the taxable years and did not accurately reflect petitioner’s financial position mr budike also submitted a letter which asserted that petitioner owed mr and mrs budike money on date the settlement officer mailed petitioner a notice_of_determination concerning collection action under section and or which rejected petitioner’s oic and sustained respondent’s collection action in full on date petitioner filed a petition for lien or levy action under sec_6320 and sec_6330 the petition alleges that respondent erred because he did not abate penalties respondent erred because he did not abate interest and respondent abused his discretion in not approving petitioner’s oic respondent later acknowledged that the settlement officer had incorrectly determined that petitioner could not raise the interest abatement claim during the cdp hearing as a result on date respondent filed a motion to remand the case for a new cdp hearing on the interest abatement issue on date we issued an order granting respondent’s motion 3unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times on date the settlement officer met with petitioner to consider the interest abatement issue petitioner requested that interest and penalties for the taxable years ending date through be abated in full petitioner stated that the revenue_agent assigned to the audit of petitioner’s returns was biased against petitioner and that he overstated income and denied expenses because of this bias petitioner also made various claims that the appeals officer assigned to the income_tax deficiency case sought to cover up improper actions taken by the revenue_agent and repeatedly delayed the appeals process however the settlement officer determined that delays during the prior appeals process were the fault of petitioner after considering the information petitioner provided the settlement officer determined that there was no delay attributable to the actions of respondent’s officers or employees on date the settlement officer issued a supplemental notice_of_determination concerning collection action under sec_6320 and or supplemental notice_of_determination denying petitioner’s request for interest abatement the settlement officer’s supplemental 4petitioner alleged numerous illegal activities undertaken by the revenue_agent in connection with the investigation into petitioner’s tax returns notice_of_determination specifically discussed interest abatement under sec_6404 on date petitioner submitted a second oic proposing to settle its outstanding liabilities for dollar_figure on grounds of doubt as to collectibility and effective tax_administration as with the first oic petitioner also submitted a form 433-b business checking account statements for the period january through date and a copy of an income_tax return on form_1120 for the taxable_year ending date signed by mr budike on date the form_1120 submitted with the second oic second form_1120 was different from the form_1120 submitted with the first oic first form_1120 while both forms showed loans to shareholders of dollar_figure as of date the second form_1120 showed no loans to shareholders at the end of the 5over a 12-month_period petitioner fully paid the dollar_figure proposed oic 6as with the first oic the effective tax_administration ground for the second oic was based on petitioner’s claim that payment of the tax_liability would result in an economic hardship for mr and mrs budike 7the relationship between the two forms for the taxable_year ending date is somewhat complex while petitioner’s representatives believed the first form_1120 was filed with the internal_revenue_service irs petitioner never actually filed the first form_1120 but only sent it to the first settlement officer with the first oic the second form_1120 was the only form_1120 for the taxable_year ending date which was actually filed with and processed by the irs taxable_year and loans from shareholders of dollar_figure at the end of the taxable_year although petitioner’s second oic was submitted before the case was remanded to the appeals_office on date petitioner’s second oic was not considered at the second cdp hearing on date after the case was restored to our general docket following the second cdp hearing petitioner filed a motion requesting that the court remand this case to the appeals_office for consideration of petitioner’s second oic respondent did not object to petitioner’s motion and we granted petitioner’s motion to remand on date a different settlement officer was assigned to consider the second oic on remand this settlement officer scheduled a cdp hearing for date and requested the following be provided by petitioner and mr and mrs budike substantiation of all loans made to and or received from petitioner’s shareholders copies of bank statements for all business and personal accounts for the period date through date an income and expense statement for the 8the second form_1120 did not show any loans from shareholders at the beginning of the taxable_year ending date 9the only issue considered at the second cdp hearing was petitioner’s request for abatement of interest period date through date copies of petitioner’s amended forms a copy of petitioner’s form_1120 for the taxable_year ending date a list of all of petitioner’s real_property and a list of all of petitioner’s accounts_receivable petitioner’s representative sent a letter stating that petitioner had already provided all required_documentation with the submission of the second oic at the cdp hearing on date the settlement officer advised petitioner’s representative that petitioner had not provided the documents and information requested petitioner’s representative again stated that sufficient information had already been provided with the submission of the second oic on date the appeals_office issued a supplemental notice_of_determination rejecting petitioner’s second oic on grounds of doubt as to collectibility because the settlement officer could not fully evaluate the merits of the oic because petitioner did not provide the requested information the supplemental notice_of_determination also stated that your request for consideration of the oic under effective tax_administration can not be considered because the liability is owed by a corporation the case returned to our general docket and a trial was held on date opinion i abatement of penalties petitioner asserts that respondent erred by not abating the accuracy-related_penalties assessed for the taxable years ending date through petitioner’s only argument is that it was entitled to challenge the underlying penalty liabilities in a cdp hearing sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter and if dissatisfied with judicial review of the administrative determination 114_tc_604 a taxpayer may challenge the existence or amount of an underlying liability in a cdp hearing under sec_6330 if the taxpayer did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 sego v commissioner t c pincite the term underlying tax_liability includes penalties assessed under the deficiency procedures see 115_tc_329 respondent argues that petitioner had an opportunity to challenge the penalties in the prior tax_court case which resulted in entry of a stipulated decision as a result respondent asserts that petitioner was not entitled to challenge the existence or amounts of the accuracy-related_penalties in the cdp hearing petitioner claims respondent’s argument is disingenuous because petitioner did not know and could not have known the amount of interest and penalties that would be assessed as the case was years old and that many of the delays and setbacks were due to and the fault of the irs we find petitioner’s argument unconvincing plainly petitioner had the opportunity to dispute its liability for the accuracy-related_penalties during the prior tax_court case but chose to agree to a stipulated decision petitioner was therefore not entitled to challenge the existence or amount of the penalties during any later cdp hearing see katz v commissioner t c pincite if a taxpayer has been issued a notice_of_deficiency or had the opportunity to litigate the underlying tax_liability the taxpayer is precluded from challenging the existence or amount of the underlying tax_liability ii abatement of interest petitioner asserts that respondent erred by not abating interest assessed for the taxable years ending date through considering the facts of this case we find that there was no abuse_of_discretion in denying petitioner’s request for abatement of interest the commissioner is permitted to abate the assessment of interest on any deficiency attributable to any unreasonable error or delay by an officer_or_employee of the irs in performing a ministerial or managerial actdollar_figure sec_6404 a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion by the commissioner sec_301_6404-2 proced admin regs a managerial act is an administrative act that occurs during the processing of a taxpayer’s case involving the temporary or permanent loss of records or the exercise of judgment or discretion relating to management of personnel sec_301_6404-2 proced admin regs congress did not intend the interest abatement statute to be used routinely rather interest abatement is granted ‘where failure to abate interest would be widely perceived as grossly unfair ’ 113_tc_145 quoting h_r rept no pincite 1986_3_cb_1 and s rept no pincite 1986_3_cb_1 this court has jurisdiction under sec_6404 to review the commissioner’s decision as to whether taxpayers are entitled to abatement of interest for the relevant tax years 10such a determination under sec_6404 may be made in a sec_6330 cdp hearing gray v commissioner t c slip op pincite date we note that as was the case in gray the settlement officer’s supplemental notice_of_determination specifically discussed interest abatement under sec_6404 in denying petitioner’s request for interest abatement gray v commissioner t c slip op pincite date our jurisdiction to review denials of sec_6404 interest abatement requests made in sec_6330 proceedings is well established to prevail a taxpayer must prove that the commissioner abused his discretion by exercising it arbitrarily capriciously or without sound basis in fact or law 112_tc_19 in reviewing for abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the hearing or otherwise brought to the attention of the appeals_office 129_tc_107 tinnerman v commissioner tcmemo_2010_150 aff’d 448_fedappx_73 d c cir during the date cdp hearing on the first remand petitioner argued that abatement of interest was warranted because of various improper actions taken by the revenue_agent and the appeals officer assigned to petitioner’s deficiency case which caused delaysdollar_figure after considering petitioner’s arguments the settlement officer determined that delays during the prior appeals process were the fault of petitioner and denied petitioner’s request for abatement of interest 11respondent denied petitioner’s allegations at trial and the revenue agent’s case activity record indicated that delays during the appeals process were the fault of petitioner considering the record we do not believe that petitioner has proved that any ministerial or managerial error occurred or that respondent otherwise abused his discretion in denying petitioner’s request for abatement of interest petitioner has accused irs employees of a multitude of illegal delay-causing activities but has provided no evidence that such activities actually occurred we therefore find respondent did not abuse his discretion in denying petitioner’s request for abatement of interest iii rejection of petitioner’s oics a taxpayer may raise collection alternatives such as an oic at a cdp hearing and the commissioner is authorized to compromise any civil case arising under the internal revenue laws sec_6330 sec_7122 sec_301_7122-1 proced admin regs sets forth three grounds for the compromise of a liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration the only ground for us to consider is doubt as to collectibilitydollar_figure 12as discussed supra petitioner is not entitled to challenge the underlying liabilities because petitioner previously entered into a stipulated decision regarding them in addition petitioner has failed to argue or present sufficient evidence to prevail on grounds of effective tax_administration we thus do not reach the issue not addressed by the parties regarding whether a corporation may be entitled to an oic on effective tax_administration grounds in general the decision to accept or reject an offer as well as the terms and conditions agreed to are left to the discretion of the commissioner sec_301 a c proced admin regs the commissioner will usually compromise a liability only if the liability exceeds the taxpayer’s reasonable collection potential 137_tc_123 we do not conduct an independent review of what the commissioner determines to be an acceptable offer 125_tc_301 aff’d 469_f3d_27 1st cir rather when we review a determination to reject an oic we will reject the determination only if it was arbitrary capricious or without sound basis in fact or law id petitioner asserts that both settlement officers abused their discretion by using a erroneous invalid tax_return to make their evaluations and determinations delaying review of the second oic and requesting additional information from petitioner before considering the second oic petitioner’s first and third arguments both relate to the first form_1120 which reported that mr and mrs budike owed dollar_figure to petitioner as a result of loans made to shareholders we will therefore consider those arguments together after first addressing petitioner’s second argument a delay in the processing and review of petitioner’s second oic petitioner claims respondent acted arbitrarily and maliciously because he refused to process and review the second oic timely even though he had it in his possession petitioner also argues that the second oic should be deemed to be accepted by respondent because of the delay regarding deemed acceptance of the second oic by respondent petitioner mistakenly cites section b of the proposed tax relief act of which would have amended sec_7122 to provide any offer-in-compromise submitted under this section shall be deemed to be accepted by the secretary if such offer is not rejected by the secretary before the date which i sec_24 months after the date of the submission of such offer months for offers-in-compromise submitted after the date which i sec_5 years after the date of the enactment of this subsection s 109th cong sec b this proposed statute led petitioner to incorrectly believe that the second oic should have been accepted or rejected within_12_months a version of s sec b was enacted in the tax_increase_prevention_and_reconciliation_act_of_2005 pub_l_no sec_509 sec_120 stat pincitethis section does not exist in the final public law however the enacted statute allows for a 24-month period for the secretary to reject an oic providing any offer-in-compromise submitted under this section shall be deemed to be accepted by the secretary if such offer is not rejected by the secretary before the date which i sec_24 months after the date of the submission of such offer for purposes of the preceding sentence any period during which any_tax liability which is the subject of such offer-in-compromise is in dispute in any judicial proceeding shall not be taken into account in determining the expiration of the 24-month period id petitioner submitted its second oic on date and it was rejected on date therefore the second oic was properly rejected within months of the date on which it was submitted and petitioner’s argument fails see sec_7122 we therefore find the second oic was not deemed to be accepted by respondent we also reject petitioner’s related claim that respondent arbitrarily and maliciously delayed consideration of the second oic while petitioner did submit the second oic before the date cdp hearing it provided no evidence that it sought to raise the second oic during that hearingdollar_figure shortly thereafter the 14indeed petitioner’s date motion to remand for consideration of the second oic states that on date appeals met with petitioner to consider the interest abatement issue and that on date petitioner called the irs to find out what happened to the second offer-in-compromise case was restored to our general docket until the second remand on date during which time respondent was unable to consider the second oic we also note that respondent did not object to petitioner’s motion to remand for consideration of the second oic and promptly held a cdp hearing regarding the second oic after the motion was granted considering these facts we find that respondent did not arbitrarily and maliciously delay consideration of the second oic b alleged loans to shareholders petitioner claims the second settlement officer requested additional information from petitioner before the third cdp hearing solely because the first form_1120 submitted with the first oic but not filed with the irs showed outstanding loans to shareholders totaling dollar_figure as of date similarly petitioner faults the first settlement officer for rejecting the first oic on account of the loans to shareholders reflected on the first form_1120 because the first form_1120 was never filed with the irs petitioner asserts that the settlement officers were so determined to punish the taxpayer and prove that it did something wrong that they knowingly willfully and malicious used and relied on an erroneous invalid tax_return and not the official tax_return logged into the irs computer system to make their final evaluations and determinations petitioner also asserts that the second settlement officer made a blanket request for information which would have no impact on the case resolution petitioner claims such actions were in violation of internal_revenue_manual protocol we disagree with petitioner although it is true that the first form_1120 was never filed with the irs as petitioner’s tax_return it was submitted with petitioner’s first oic that form_1120 as well as the forms for the taxable years ending date and which were filed with and processed by the irs all reported outstanding loans to shareholders in excess of dollar_figure in addition the second form_1120 which was filed with the irs reported loans to shareholders of dollar_figure as of date the settlement officers encountered evidence in the administrative record that outstanding loans to petitioner’s shareholders may have existed at the time the first and second oics were filed as a result both settlement officers requested information from petitioner which was not available to the settlement officers internallydollar_figure 15internal revenue manual irm pt date states that a thorough verification of the taxpayer’s collection information statement form 433-a and or form 433-b involves reviewing continued the first settlement officer was told by petitioner’s representatives that the outstanding loans to shareholders reported on petitioner’s tax returns were incorrect petitioner also supplied that settlement officer with a letter from its accountant which stated that the filed tax returns were incorrect as well as a letter from mr budike which stated that petitioner actually owed mr and mrs budike money in spite of the letters the settlement officer rejected petitioner’s first oic as a result of the outstanding loans to shareholders reported on the first form_1120 and other prior filed tax returns continued taxpayer submitted documentation and information available from internal sources as a general_rule additional documentation should not be requested when the information is readily available from internal sources or it would not change the recommendation in addition irm pt date states that if not present in the file when assigned for investigation and internal sources are not available or indicate a discrepancy appropriate documentation should be requested from the taxpayer either verbal or written to verify the information on the collection information statement a request for additional information and verification should be based on the taxpayer’s circumstances and the information must be necessary to make an informed decision on the acceptability of the taxpayer’s oic do not make a blanket request for information that would have no impact on the case resolution do not request any information that is available internally the second settlement officer requested the following information from petitioner and mr and mrs budike to substantiate petitioner’s claims regarding the loans to shareholders as stated on the second form_1120 substantiation of all loans made to and or received from petitioner’s shareholders copies of bank statements for all business and personal accounts for the period date through date an income and expense statement for the period date through date copies of petitioner’s amended forms a copy of petitioner’s form_1120 for the taxable_year ending date a list of all of petitioner’s real_property and a list of all of petitioner’s accounts_receivable when petitioner refused to submit the requested information the settlement officer rejected the second oic both settlement officers encountered multiple pieces of evidence in the administrative record which stated that outstanding loans to shareholders payable to petitioner existed including the first form_1120 additional information relevant to the shareholder loan issue was then requested and both oics were rejected when petitioner failed to provide satisfactory evidence that no loans to shareholders existed the information requested of petitioner was not available to the settlement officers internally indeed many of the internally available records stated that loans to shareholders existed and no blanket request from petitioner was made we therefore find the respondent’s determinations were not arbitrary capricious or without sound basis in fact or law iv conclusion we hold that petitioner was not entitled to challenge assessed accuracy- related penalties at its cdp hearing we further hold that respondent did not abuse his discretion in rejecting petitioner’s request for an abatement of interest or in rejecting petitioner’s proposed oics we therefore sustain respondent’s determinations in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
